Case 4:13-cr-00182-SDJ-CAN Document 188 Filed 12/17/20 Page 1 of 6 PageID #: 1859




                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

   UNITED STATES OF AMERICA                 §
                                            §
   v.                                       §    CRIMINAL NO. 4:13-CR-182-SDJ
                                            §
   DEBORAH ANN DODD (2)                     §

                     MEMORANDUM OPINION AND ORDER

        Before the Court is Defendant Deborah Ann Dodd’s Emergency Motion for

  Compassionate Release Pursuant to the First Step Act. (Dkt. #177). The Government

  filed a response in opposition, (Dkt. #180), to which Dodd filed a reply, (Dkt. #182).

  Dodd then filed a supplement to the motion. (Dkt. #185). Having considered the

  motion, the subsequent briefing, and the applicable law, the Court DENIES the

  motion.

                                            I.

        Dodd pleaded guilty to conspiracy to possess with intent to distribute

  500 grams or more of a mixture containing a detectable amount of methamphetamine

  or 50 grams or more of methamphetamine (actual), in violation of 21 U.S.C. § 846 and

  21 U.S.C. § 841(b)(1)(A). She was sentenced to a 140-month term of imprisonment

  and has been in custody since 2015. (Dkt. #120).

        Dodd filed an electronic mail request for compassionate release with her

  warden on March 24, 2020, stating that her health conditions would place her at

  heightened risk of grave illness were she to be infected with COVID-19. (Dkt. #149-1,

  Ex. A). The warden responded that Dodd needed to provide the request “in writing”

  and provide further information. Dodd then submitted a renewed request for


                                            1
Case 4:13-cr-00182-SDJ-CAN Document 188 Filed 12/17/20 Page 2 of 6 PageID #: 1860




  compassionate release, which was denied. Following the denial, Dodd filed a

  compassionate-release motion in this Court, arguing the same grounds for release

  that she presented to her warden. (Dkt. #145). Concluding that Dodd had exhausted

  her administrative remedies, the Court dismissed her motion for lack of jurisdiction

  because the asserted grounds for release—the heightened risks to Dodd’s health

  should Dodd contract COVID-19—were not consistent with the Sentencing

  Commission’s policy statements as required by 18 U.S.C. § 3582(c)(1)(A). (Dkt. #158).

  Dodd then filed a motion for reconsideration, (Dkt. #159), which the Court denied,

  (Dkt. #172).

        Dodd now returns to this Court with a second motion for compassionate

  release. Dodd asserts that her circumstances have changed, that the Court now has

  jurisdiction to reduce her sentence, and that the Court should do so. Specifically,

  Dodd asserts that her medical condition has changed because she has now, in fact,

  contracted COVID-19, whereas her previous motion was premised on the risk of

  catching COVID-19 and the associated risks to her health. Dodd also asserts that the

  Bureau of Prison’s (“BOP”) ability to control the spread of COVID-19 at FCI Pekin—

  where Dodd is incarcerated—has proven to be significantly lower than the

  Government previously argued.

                                            II.

        A judgment of conviction imposing a sentence of imprisonment “constitutes a

  final judgment and may not be modified by a district court except in limited

  circumstances.”   Dillon   v.   United   States,   560 U.S. 817, 824,   130 S.Ct. 2683,




                                            2
Case 4:13-cr-00182-SDJ-CAN Document 188 Filed 12/17/20 Page 3 of 6 PageID #: 1861




  177 L.Ed.2d 271 (2010) (quoting 18 U.S.C. § 3582(b)) (internal quotation marks

  omitted); see also 18 U.S.C. § 3582(c). One such exception arises from Section

  3582(c)(1)(A)(i), which authorizes a district court to reduce a term of imprisonment

  if, after considering the relevant factors set forth in 18 U.S.C. § 3553(a), it determines

  that “extraordinary and compelling reasons” support such a reduction and that the

  reduction is “consistent with applicable policy statements issued by the Sentencing

  Commission.” 18 U.S.C. § 3582(c)(1)(A)(i).1 A sentence modification under Section

  3582(c)(1)(A)(i) may be obtained only through a motion made either by the Director

  of the BOP or by a defendant “after the defendant has fully exhausted all

  administrative rights to appeal a failure of the [BOP] to bring a motion on the

  defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

  warden of the defendant’s facility, whichever is earlier.” Id. § 3582(c)(1)(A) (emphasis

  added). Dodd’s motion must be denied because she has failed to meet this exhaustion

  requirement.

         Dodd maintains that she has exhausted her administrative remedies, citing

  the request she previously submitted to her warden in March 2020. But unlike Dodd’s

  current motion, which is premised on health issues related to Dodd having contracted

  COVID-19, her prior request to the warden was premised on her concerns about the

  risk of being infected with COVID-19. Dodd argues she has satisfied the exhaustion

  requirement because “[t]he statutory grounds for Ms. Dodd’s motion remain the

  same.” (Dkt. #182 at 3). Under this view, all that matters for exhaustion purposes is


        An additional exception based on the defendant’s age, time served, and danger to the
         1

  community is set forth in Section 3582(c)(1)(A)(ii). That exception is not applicable here.


                                              3
Case 4:13-cr-00182-SDJ-CAN Document 188 Filed 12/17/20 Page 4 of 6 PageID #: 1862




  that Dodd previously submitted a request to the BOP arguing that extraordinary and

  compelling reasons warrant her release under Section 3582(c)(1)(A)(i). In other

  words, it does not matter if the asserted extraordinary and compelling reasons in the

  current motion differ from the reasons asserted to the BOP so long as Dodd is

  invoking the same statute.

        Dodd is mistaken. In order to exhaust her administrative remedies, a prisoner

  must first present to the BOP the same grounds warranting release that the prisoner

  urges in her motion. See United States v. Duvall, No. 4:13-CR-17(5), 2020 WL

  5390458, at *2 (E.D. Tex. Sept. 4, 2020) (“Duvall is foreclosed from obtaining relief if

  he has not submitted a request for compassionate release based on the circumstances

  raised in the instant motion to the warden of the facility where he is housed . . . .”

  (emphasis added)); United States v. Reeves, No. 3:18-CR-0313, 2020 WL 3895282, at

  *2 (N.D. Tex. July 10, 2020) (concluding that the defendant failed to exhaust his

  administrative remedies because some of the grounds asserted in his compassionate-

  release motion were not asserted when requesting relief from the warden);

  United States v. Crowe, Nos. 20-5347/5374, 2020 U.S. App. LEXIS 31662, at *4

  (6th Cir. Oct. 5, 2020) (noting that the exhaustion requirement is not satisfied when

  a prisoner’s motion advances different grounds than those presented to the BOP);

  United States v. Johnson, No. 8:11-cr-12-T-27AEP, 2020 WL 6134668, at *1

  (M.D. Fla. Oct. 19, 2020) (holding that contracting COVID-19 presents a new basis

  for release that must first be exhausted).




                                               4
Case 4:13-cr-00182-SDJ-CAN Document 188 Filed 12/17/20 Page 5 of 6 PageID #: 1863




        If accepted, Dodd’s construction would render the exhaustion requirement

  largely ineffective. The purpose of the exhaustion requirement is to allow “prison

  administrators [to] prioritize the most urgent claims[ a]nd ensure[] that they can

  investigate the gravity of the conditions supporting compassionate release and the

  likelihood that those conditions will persist.” United States v. Alam, 960 F.3d 831,

  835 (6th Cir. 2020). The Court cannot “lightly dismiss or re-prioritize” the BOP’s role

  here. Id. Accordingly, the Court concludes that a defendant has not exhausted her

  administrative remedies unless she has presented the BOP with the specific

  extraordinary and compelling reasons she argues warrant her release.

        Alternatively, Dodd argues that her renewed motion does not actually raise a

  new ground for release. According to Dodd, her administrative request, just like her

  current motion, was based on the risks to her health created by the COVID-19

  pandemic. However, by Dodd’s own admission, the grounds that she argues now

  warrant her release are different than those argued in her administrative request

  and prior motion. Dodd asserts that the circumstances that led the Court to dismiss

  her prior motion “ha[ve] now changed” because “[her] medical condition has

  materially changed since [her prior motion].” (Dkt. #177 at 1–2) (emphasis added).

  Thus, Dodd herself has acknowledged that contracting COVID-19 presents a different

  ground for release than the health risks created by the threat of catching COVID-19.

  See Johnson, 2020 WL 6134668, at *1 (concluding that a compassionate-release

  motion based on contracting COVID-19 presents “new concerns” beyond concerns

  about the pandemic generally); see also Crowe, 2020 U.S. App. LEXIS 31662, at *4




                                            5
Case 4:13-cr-00182-SDJ-CAN Document 188 Filed 12/17/20 Page 6 of 6 PageID #: 1864




  (concluding that the fact that a health condition has worsened constitutes a new basis

  for release that must be exhausted).

         Dodd also contends that it ultimately does not matter whether she has met the

  exhaustion requirement because the Court has the authority to waive it. Not so. As

  the Fifth Circuit has recently affirmed, Section 3582(c)(1)(A)’s exhaustion

  requirement is mandatory. United States v. Franco, 973 F.3d 465, 468 (5th Cir. 2020).

  Recognizing that the statute sets forth no exceptions to the mandatory exhaustion

  requirement, the Fifth Circuit held in Franco that “those who seek a motion for
         .
  compassionate release under the First Step Act must first file a request with the

  BOP.” Id. at 469. Under Franco, Dodd’s failure to exhaust her administrative

  remedies regarding her changed circumstances forecloses any request for

  compassionate release under Section 3582(c)(1)(A).2

         It is therefore ORDERED that Defendant Deborah Ann Dodd’s Emergency

  Motion for Compassionate Release Pursuant to the First Step Act, (Dkt. #177), is

  DENIED.

              So ORDERED and SIGNED this 17th day of December, 2020.




                                                           ____________________________________
                                                           SEAN D. JORDAN
                                                           UNITED STATES DISTRICT JUDGE




         2  While Dodd indicates in a footnote that she “submitted a supplemental request to
  the warden on November 5, 2020,” (Dkt. #177 at 5 n.3), this was less than thirty days prior
  to the filing of her renewed motion. Even so, the Court is unaware of what Dodd submitted
  to the warden and what grounds, if any, Dodd asserted.


                                              6
